IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-29,368-07


EX PARTE MASSEY LEE MOORE, III, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 50866-A IN THE 59TH JUDICIAL DISTRICT COURT
GRAYSON COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
failing to register as a sex offender and sentenced to sixty years' imprisonment.  The Fifth
Court of Appeals affirmed his conviction.  Moore v. State, No. 05-04-983-CR (Tex.
App.-Waco, delivered May 30, 2006).
 The trial court recommended that relief be denied.  Based on the trial court's findings of fact
as well as this Court's independent review of the entire record, we find that Applicant's claims
that challenge his conviction are without merit.  Therefore, we deny relief on those claims.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED: FEBRUARY 11, 2009
DO NOT PUBLISH